Citation Nr: 1531747	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

2.  Entitlement to service connection for a left thigh disability (claimed as numbness), to include as secondary to service-connected bilateral knee and ankle disabilities.

3.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease, left knee.

4.  Entitlement to an initial rating greater than 10 percent for left knee instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of entitlement to increased ratings for right knee, right ankle, and gastrointestinal disabilities are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from November 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned in March 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for his left knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a low back disability that was incurred in or is otherwise related to service or was caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran has a left thigh disability, to include numbness, that was incurred in or is otherwise related to service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Service connection for a left thigh disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter in June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims (including on a secondary basis), and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's symptoms, initial diagnoses, and the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In that regard, the Veteran was afforded a VA medical examination in April 2012.  As the April 2012 examiner did not review the claims file, a November 2014 medical opinion was obtained.  The Board finds the November 2014 report to be thorough, complete, and consistent with the other evidence of record.  The opining physician noted that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history and review of the claims file, including the April 2012 examination.  The opinions provided discussed a rationale and basis.  The Board concludes the November 2014 medical opinion is adequate upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection for arthritis because the Veteran was not diagnosed with arthritis of the low back within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his current degenerative disease of the spine and resulting left lower extremity radiculopathy (manifested by numbness in the left thigh) was caused or aggravated by some combination of his service-connected bilateral ankle and knee disabilities.  Specifically, the Veteran contends that the alteration to his gait over the years due to his lower extremity problems resulted in low back and left thigh disabilities.  

The Veteran's service treatment records are negative for complaints of back or thigh problems.  Indeed, the Veteran concedes that his low back and thigh problems had their onset after separation from service.  

The Veteran was afforded VA examinations for his low back and thigh claims in April 2012.  The examiner noted diagnoses of lumbar radiculopathy, left lower extremity, that was chronic and active, and degenerative disc disease and spondylosis of the lumbar spine, both of which were chronic and active.  The Veteran reported that beginning in 2009 he had experienced chronic low back pain, stiffness, decreased range of motion, and numbness and tingling down the posterior left lower extremity to the toes.  He felt that his service-connected right ankle and left knee disabilities had altered his gait to the point that he developed low back problems.  On examination, there was mild, incomplete paralysis of the left sciatic nerve.  The examiner concluded that the left thigh and low back disabilities were less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The rationale was that the Veteran's left thigh and low back disabilities were distinct and separate anatomical regions of the body that functioned independently of the ankle, knee, and other service-connected areas.

A November 2014 VA medical opinion also is of record.  The examining physician noted review of the claims file.  The physician indicated that the Veteran had a diagnosis of lumbar degenerative disease with secondary left radiculopathy that affected the left thigh.  The physician concluded that it was less likely as not that the current lumbar degenerative disease with secondary left radiculopathy (claimed as left thigh numbness) was caused by, aggravated by, or the result of the Veteran's bilateral ankle and knee conditions.  The rationale was that the physician was aware of no medical authority or peer reviewed medical literature supporting the contention that lumbar degenerative disease with radiculopathy could be caused or aggravated by chronic degenerative joint disease with instability of the bilateral knees or by chronic bilateral ankle injuries.  Lumbar degenerative disease with radiculopathy was the result of chronic weight bearing on the lumbar disc mechanism over time.  It was an age-related process and there was no medical literature support for the contention that bilateral ankle or knee disabilities could cause aggravation of the lumbar condition.  There also was no medical literature or medical authority to support the contention that an antalgic gait could be causative to or aggravate the development of lumbar degenerative disease with radiculopathy.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back or left thigh disability on a direct basis.  There is no lay or medical evidence to suggest that the onset of these disabilities was during military service or that they are otherwise related to military service.  The Veteran's contentions have been very clear in his assertion that the low back and left thigh problems began after service (in approximately 2009) and are the result of his service-connected lower extremity orthopedic disabilities and the problems they caused to his gait over the years.  As such, service connection for low back and left thigh disabilities is not warranted on a direct basis.  See 38 C.F.R. § 3.303.
The Board also has considered whether entitlement to service connection for low back and/or left thigh disabilities would be warranted on a secondary basis.  Based on the evidence above, the Veteran clearly has current low back and left thigh disabilities.  As such, the critical question is whether the Veteran's low back and left thigh disabilities were caused or aggravated by his service-connected bilateral ankle and knee disabilities.  In light of the evidence of record, the Board concludes they were not.

In reaching that determination, the Board finds the November 2014 VA medical opinion of significant probative value.  (Although the April 2012 VA examination report has some measure of probative value, as the conclusions were reached based solely on examination of the Veteran and his representations, it is outweighed by the conclusions of the November 2014 opinion.)  The November 2014 opining physician's conclusions were based on a complete review of the claims file, including the April 2012 VA examination report.  Further, a complete and thorough rationale was provided for the opinions rendered as to secondary service connection.  Specifically, the physician cited to the absence of medical literature or studies supporting any association between an antalgic gait or knee or ankle disabilities and degenerative disc disease of the lumbar spine with radiculopathy into the lower extremities.  The Board finds this conclusion to be fully explained and consistent with the evidence of record.

The Board has considered the Veteran's contentions made during the March 2015 Board hearing that his VA examiner told him the back and left thigh problems were related to his service-connected disabilities.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Such statements are further suspect in light of the subsequent November 2014 medical opinion from a different medical professional that fully supported the conclusions of the April 2012 VA examination report.  As such, the Board finds the Veteran's representations as to opinions related to him by the April 2012 VA examiner to be of extremely limited probative value.

The Board has considered the general reports of the Veteran that his low back and left thigh problems were caused or permanently aggravated by his service-connected bilateral knee and ankle disabilities.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative disc disease of the lumbar spine and left lower extremity radiculopathy falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing, the Board affords the Veteran's contentions as to the etiology of his low back and left thigh disabilities no probative weight.

In conclusion, the November 2014 medical opinion provider clearly reviewed the Veteran's medical history, including the Veteran's contentions, and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left thigh disability is denied.

REMAND

Increased Ratings for the Left Knee

As to his left knee disabilities, separately rated at 10 percent for degenerative joint disease and instability, the Veteran last was examined in July 2010.  On examination, the Veteran had left knee range of motion from 10 to 120 degrees.  The examiner, however, did not indicate if and at what point the Veteran had objective evidence of pain on motion.  Significantly, the examiner indicated that there were "no additional limitations following repetitive use other than increased pain without further loss of motion."  The examiner's use of the term "increased pain" suggests that there was pain during initial range of motion testing and, of equal note, indicated that there was pain during repetitive motion testing.  As the examination report failed to document the point of onset during the arc of motion as to either the initial or repetitive range of motion tests, the Board finds the July 2010 examination report to be inadequate and concludes that another VA examination is required.

Entitlement to TDIU

In addition, during his March 2015 Board hearing, the Veteran stated that he believed he was unemployable due to his service-connected disabilities.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).

The Board acknowledges that the issue of entitlement to TDIU was denied in a December 2011 rating decision, but as it has been raised by the record since that time and is considered part of the ongoing increased rating claims the Board concludes that the issue of entitlement to TDIU is in appellate status.  As such, the Veteran's TDIU claim is inextricably intertwined with the above claims for increased rating.  The requested VA examination reports also should include a discussion as to the effects that the Veteran's service-connected disabilities individually or combined have on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his left knee disabilities (degenerative joint disease and instability).  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner specifically is requested to specify if and at what point the Veteran experiences pain in the left knee during range of motion and repetitive use testing.

The examiner is requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  In that regard, the examiner is directed to the Veteran's lay statements and the multiple VA treatment records documenting periods of employment and unemployment during the appellate time period and after the grant of disability benefits from the Social Security Administration based on service-connected and nonservice-connected orthopedic problems. 

2.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


